In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 17-2480
NANETTE TUCKER,
                                                  Plaintiff-Appellant,
                                 v.

CITY OF CHICAGO, et al.,
                                               Defendants-Appellees.
                     ____________________

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
          No. 1:16-cv-01894 — Robert M. Dow, Jr., Judge.
                     ____________________

  ARGUED SEPTEMBER 17, 2018 — DECIDED OCTOBER 19, 2018
                ____________________

   Before EASTERBROOK, KANNE, and BRENNAN, Circuit
Judges.
    BRENNAN, Circuit Judge. Does a six month delay between a
property inspection and notice of a municipal ordinance cita-
tion violate due process? The district court said no, dismissing
plaintiff-appellant Nanette Tucker’s amended complaint for
failure to state a procedural due process claim under 42 U.S.C.
§ 1983. It also rejected her alternative theory that the City of
Chicago misinterpreted the ordinance’s plain text.
2                                                                No. 17-2480

    We affirm. The administrative and judicial proceedings
available for Tucker to challenge her citation satisfied due
process, and the accuracy of the city’s interpretation of its
ordinance does not implicate the U.S. Constitution. Given
Tucker’s failure to allege facts supporting a plausible viola-
tion of her due process rights, dismissal under Federal Rule
of Civil Procedure 12(b)(6) was appropriate.
                          I.    BACKGROUND 1
    Chicago sells vacant real estate to local residents for $1 per
lot through its “Large Lot Program.” 2 As the city council
explained, “Many of the City-owned parcels are of minimal
value, yet are costly for the City to clean up and maintain.”
CHI. MUN. CODE § 2-157-010. Under the program, in February
2015, Tucker purchased a vacant lot on her neighborhood
block, intending to convert it into a community garden.
    Defendant Sonya Campbell works as an inspector for Chi-
cago’s Department of Streets and Sanitation. On June 3, 2015,
she inspected Tucker’s property and concluded its vegetation
violated the city’s yard weed ordinance, CHI. MUN. CODE
§ 7-28-120(a), which provides:




    1 These facts come from Tucker’s amended complaint and          the certified
administrative record of the Chicago Department of Administrative Hear-
ings. As the district court noted, matters of public record—such as a public
administrative hearing—may be judicially noticed without converting a
motion to dismiss into one for summary judgment. FED. R. EVID. 201(b);
see also Ray v. City of Chicago, 629 F.3d 660, 665 (7th Cir. 2011).
    2 See Amendment Adding New Chapter 157 Establishing Large Lot
Program, Chi. City Coun. Rec. No. O2014-9405 (Dec. 10, 2014), https://chi-
cago.legistar.com/Legislation.aspx (search record number O2014-9405).
No. 17-2480                                                              3

        Any person who owns or controls property
        within the city must cut or otherwise control all
        weeds on such property so that the average
        height of such weeds does not exceed ten
        inches. Any person who violates this subsection
        shall be subject to a fine of not less than $600 nor
        more than $1,200. Each day that such violation
        continues shall be considered a separate offense
        to which a separate fine shall apply.
    During Campbell’s inspection, she took two photographs
of the lot from the street to depict the overgrown vegetation.
No citations or notices regarding Campbell’s inspection or its
results were posted at the property.
    Six months later, on December 4, 2015, another city
employee served Tucker (via first class mail) with a citation
for the alleged June 3 violation. The citation included a certi-
fication by Campbell and the description, “Weeds are greater
than 10 inches in height.” It also notified Tucker she could
appear at a hearing before the end of the month to contest the
violation in front of an administrative law judge. 3
    Tucker, represented by counsel, attended the hearing. The
city’s case-in-chief consisted of the citation and inspector
Campbell’s two photographs. Tucker’s counsel moved to
dismiss the citation, claiming the city failed to present evi-
dence of the “average height” of the weeds. The administra-
tive law judge denied that motion, spurring Tucker’s counsel
to raise a series of constitutional challenges to the ordinance

    3 Under Illinois law, 65 ILL. COMP. STAT. 5/1–2.1–2 (1998), municipali-
ties may create an administrative adjudication system for ordinance vio-
lations, which Chicago has done. CHI. MUN. CODE § 2-14-010 (2012).
4                                                             No. 17-2480

and its enforcement by the city. The administrative law judge
stated he was not authorized to rule on any constitutional
matters, but permitted Tucker’s counsel to make a record for
purposes of appeal.
    Next, Tucker took the witness stand and testified she
made it her practice to have the property “cut and cleaned”
every other week. She stated she passes her lot every day but
has never seen vegetation greater than an average of ten
inches, and no neighbors have ever complained about its con-
dition. Besides her own testimony, Tucker presented no other
evidence to the administrative law judge.
    After arguments from counsel, the administrative law
judge ruled in favor of the city and imposed a $640 fine
against Tucker. Tucker could have appealed the fine to the
Circuit Court of Cook County, 4 but instead she paid it “under
protest.” That same day, she filed this putative class action,
alleging 42 U.S.C. § 1983 claims against Campbell (in her
individual capacity) and the city (pursuant to Monell v. Dep’t
of Soc. Servs. of New York, 436 U.S. 658 (1978)), as well as a “fail-
ure-to-train” claim against the city.
    After the defendants filed a Rule 12(b)(6) motion, the dis-
trict court dismissed Tucker’s original complaint but granted
her leave to re-plead. Tucker filed an amended complaint, but
the district court dismissed that as well, ruling the facts
alleged failed to state a plausible claim that the defendants



    4 An administrative law judge’s decision is appealable to Illinois’s cir-

cuit courts under the Illinois Administrative Review Law. CHI. MUN. CODE
§ 2-14-102 (1998); 65 ILL. COMP. STAT. 5/1–2.1–7 (1998); 735 ILL. COMP. STAT.
5/3–104 (1994).
No. 17-2480                                                    5

deprived Tucker of due process. Rather than amend her com-
plaint yet again, Tucker chose to pursue this appeal.
                      II.    ANALYSIS
    We review de novo a district court’s grant of a Rule 12(b)(6)
motion to dismiss, accepting as true all well-pleaded facts and
drawing all reasonable inferences in the plaintiff’s favor.
Forgue v. City of Chicago, 873 F.3d 962, 966 (7th Cir. 2017).
Section 1983 claims are subject to the same plausibility plead-
ing standard as other civil causes of action. See, e.g., McCauley
v. City of Chicago, 671 F.3d 611, 616 (7th Cir. 2011).
    The two elements of a procedural due process claim are
“(1) deprivation of a protected interest and (2) insufficient
procedural protections surrounding that deprivation.”
Michalowicz v. Vill. of Bedford Park, 528 F.3d 530, 534 (7th Cir.
2008) (citation omitted). Here, the parties agree the fine
deprived Tucker of a protected property interest. At issue is
whether the facts she alleged plausibly demonstrate constitu-
tionally deficient procedural protections.
       A. Availability of Post-Deprivation Relief in State
          Court
   Before reaching Tucker’s main contentions, we reject her
argument that the district court erred in considering her
appeal rights under Illinois law. Relying on Zinermon v. Burch,
494 U.S. 113 (1990), and Parratt v. Taylor, 451 U.S. 527 (1981),
Tucker contends post-deprivation remedies may be consid-
ered only where the deprivation is the result of “random and
unauthorized” acts by individual government agents.
Tucker’s argument mischaracterizes the rule laid down in
Parratt and distinguished in Zinermon.
6                                                     No. 17-2480

    In Parratt, the Supreme Court held the government did not
offend due process by failing to provide an inmate with a
hearing before prison officials inadvertently lost his property
in the mail. Such a hearing would have been impossible to
schedule given it was the result of a “random and unauthor-
ized act.” 451 U.S. at 541–44. Parratt explained that the general
preference for a pre-deprivation hearing does not control
where the government is unable to foresee the deprivation
and provides adequate post-deprivation remedies. Id. at 544.
By contrast, the Court in Zinermon ruled state tort remedies
insufficient because the government could have foreseen that
holding a hearing before committing a person to a mental
health facility would avoid erroneous commitments. 494 U.S.
at 136–37.
    These cases address whether post-deprivation remedies
standing alone satisfy due process, in the absence of any pre-
deprivation hearing. Here, Tucker received both a pre-depri-
vation hearing and an avenue to seek post-deprivation relief
through judicial review. While Parratt holds that post-depri-
vation remedies may be sufficient if the deprivation is
“random and unauthorized,” neither Parratt nor Zinermon
stands for the proposition that post-deprivation remedies are
otherwise irrelevant to a procedural due process claim.
Rather, the adequacy of pre-deprivation proceedings may
turn on the availability and nature of post-deprivation reme-
dies. See Parratt, 451 U.S. at 541 (noting precedents excusing
pre-deprivation hearings “have rested in part on the availa-
bility of some meaningful opportunity subsequent to the
initial taking for a determination of rights and liabilities”); see
also Michalowicz, 528 F.3d at 536–37 (“[W]hen adequate post-
termination proceedings exist, a pretermination hearing need
No. 17-2480                                                     7

only provide an initial check against mistaken decisions … .”)
(quotation omitted).
    As Tucker points out, a plaintiff need not exhaust her
remedies through state agencies or courts before bringing a
§ 1983 claim. Veterans Legal Def. Fund v. Schwartz, 330 F.3d 937,
941 (7th Cir. 2003). But that is not to say post-deprivation rem-
edies are irrelevant to a procedural due process claim. Id.
(noting that the ”whole idea of a procedural due process claim
is that the plaintiff is suing because the state failed to provide
adequate remedies”); see also Dusanek v. Hannon, 677 F.2d 538,
543 (7th Cir. 1982) (“[A] state cannot be held to have violated
due process requirements when it has made procedural pro-
tection available and the plaintiff has simply refused to avail
himself of them.”). Indeed, a plaintiff who foregoes her right
to pursue post-deprivation remedies available under state
law faces a high hurdle in establishing a due process viola-
tion. See Simmons v. Gillespie, 712 F.3d 1041, 1044 (7th Cir.
2013) (“The due process clause does not permit a litigant to
disdain his opportunities under state law and then demand
that the federal judiciary supply a remedy.”). Such remedies
go directly to the question whether a plaintiff has been
afforded due process of law. Thus, the district court was
correct to consider Tucker’s right to pursue judicial review in
state court.
       B. Delay Theory
    Now we turn to Tucker’s primary argument that the city’s
six month delay in notifying her of the yard weed citation
denied her due process.
  Tucker does not dispute that she received a hearing, in
which she was represented by counsel, presented evidence in
8                                                        No. 17-2480

her defense, and made legal arguments. On its face, such a
hearing embodies the “fundamental requirement of due pro-
cess.” Mathews v. Eldridge, 424 U.S. 319, 333 (1976); see also
Pugel v. Bd. of Tr. of Univ. of Ill., 378 F.3d 659, 662 (7th Cir. 2004)
(“The hallmarks of procedural due process are notice and an
opportunity to be heard.”).
    Recognizing this, Tucker frames her claim as “a prehearing
denial of due process.” (Appellant’s Brief at 17 (emphasis
added).) Yet this theory suffers from a fundamental flaw: the
city did not deprive Tucker of anything until the December
29, 2015 hearing in front of the administrative law judge.
Before then, the city had simply issued her a citation. Only at
the hearing did the administrative law judge consider the
parties’ evidence, adjudicate the city’s allegation, and impose
a fine. A plaintiff cannot be deprived of property without due
process of law before that plaintiff is deprived of property. See
DeHart v. Town of Austin, 39 F.3d 718, 724 (7th Cir. 1994) (due
process claim held premature because no deprivation had oc-
curred yet); see also Lawshe v. Simpson, 16 F.3d 1475, 1478–80
(7th Cir. 1994) (due process claim accrues upon actual depri-
vation not notice of threatened deprivation). Therefore, the
delay between Campbell’s inspection and the citation is rele-
vant only to whether the hearing itself was constitutionally
adequate. The delay alone does not constitute a due process
violation.
    Supreme Court precedent provides that statutes of limita-
tion are the primary line of defense against prosecutorial
delay, Betterman v. Montana, 136 S. Ct. 1609, 1613 (2016), but
Chicago’s yard weed ordinance does not have one. Discount
Inn, Inc. v. City of Chicago, 803 F.3d 317, 327 (7th Cir. 2015)
No. 17-2480                                                     9

(rejecting constitutional challenge to Chicago weed and fenc-
ing ordinances based on lack of limitations period).
    Yet the Supreme Court has also held that due process has
“a limited role to play in protecting against oppressive delay.”
United States v. Lovasco, 431 U.S. 783, 789 (1977). Such viola-
tions occur only where the delay “violates those fundamental
conceptions of justice which lie at the base of our civil and
political institutions … and which define the community’s
sense of fair play and decency.” Id. at 790 (quotations omit-
ted). An accused must demonstrate “actual and substantial
prejudice,” at which point the burden shifts to the govern-
ment to show the reason for its delay was not improper.
United States v. Henderson, 337 F.3d 914, 920 (7th Cir. 2003); see
also United States v. Sowa, 34 F.3d 447, 450–51 (7th Cir. 1994)
(discussing burden shifting). To demonstrate actual and
substantial prejudice, “[I]t is not enough to show the mere
passage of time nor to offer some suggestion of speculative
harm; rather, the defendant must present concrete evidence
showing material harm.” Wilson v. McCaughtry, 994 F.2d 1228,
1234 (7th Cir. 1993) (quotation omitted).
    Tucker asserts the city’s delay caused her prejudice in that
she was unable “to make any measurements of the average
height of the vegetation on her lot at or near the time of
inspection” or to use “photographs taken contemporaneously
with the date of the alleged violation.” (Amended Complaint
¶¶ 29, 64.) Such allegations do not plausibly demonstrate
actual and substantial prejudice. Every prosecution neces-
sarily occurs after the alleged violation. Many defendants
wish they had access to non-existent, contemporaneous
evidence to use in their defense, but this “does not render the
hearing meaningless” for purposes of due process. Cochran v.
10                                                    No. 17-2480

Illinois State Toll Highway Auth., 828 F.3d 597, 601 (7th Cir.
2016).
     As this court has recognized, “Due process does not
require notice-on-demand but rather timely notice, and a one
month delay in receiving notice does not offend due process.”
Id. at 601. Although the delay in this case is six months, it is
still considerably shorter than prosecutorial delays accepted
in other contexts. See, e.g., United States v. Eight Thousand Eight
Hundred and Fifty Dollars ($8,850) in United States Currency, 461
U.S. 555, 569–70 (1983) (18 month delay in initiating forfeiture
proceedings did not violate due process); Wilson, 994 F.2d at
1234–36 (deaths of potential witnesses during a 16 year delay
were insufficient to demonstrate substantial prejudice); Sowa,
34 F.3d at 449–52 (no due process violation despite four year
delay in bringing federal hate crime prosecution). And the
interest at stake here is monetary, less significant than (for
example) one’s liberty interest in a criminal prosecution, or
even property interest in continued employment. See Clancy
v. Office of Foreign Assets Control, 559 F.3d 595, 600 (7th Cir.
2009). Substantial prejudice hardly arises more quickly for a
municipal ordinance citation than felony prosecutions.
   Accepting Tucker’s prejudice argument would place a
near instantaneous notice mandate on the city. Even if Tucker
received her citation the day after Campbell’s inspection and
quickly photographed her yard from her preferred angles,
such evidence would be less probative than photographs
taken on the day of the alleged violation, as the weeds could
have withered or been cut.
    Moreover, the issue is not whether it might be “helpful” if
alleged violators were provided with notice more quickly, but
whether the existing procedures “present an unreasonable
No. 17-2480                                                    11

risk of an erroneous deprivation.” Clancy, 559 F.3d at 600. As
the district court highlighted, Tucker was still permitted to
testify on her own behalf and present whatever existing
evidence she wanted. She was free to impeach the city’s pho-
tographs to illustrate any alleged deficiencies. Although it is
conceivable that Tucker may have been able to mount a better
defense had she known immediately of the June 3 citation, the
hearing she received did not present an unreasonable risk of
an erroneous deprivation. Id. at 601 (holding that “pre-pen-
alty notice of the basis for [a] charge, the underlying facts, and
an opportunity to respond” is an “appropriate procedure” for
mitigating the risk of an erroneous deprivation).
    Because Tucker has neither pointed us to any authority
suggesting that law enforcement must initiate a prosecution
immediately, nor demonstrated actual and substantial preju-
dice, she has failed to plausibly allege a due process claim
based on the six months between the inspection of her prop-
erty and issuance of the citation.
       C. “Misenforcement” Theory
    Tucker also argues the defendants maintain a policy of
misinterpreting (or “misenforcing,” as Tucker puts it) the
city’s yard weed ordinance. She asserts the city incorrectly
asks its inspectors to determine only whether some weeds
exceed ten inches, while the plain text of the ordinance
requires that “the average height” of the offending weeds
exceed ten inches.
   But an alleged misinterpretation of a municipal ordinance
does not implicate the U.S. Constitution. See Herbert v. Louisi-
ana, 272 U.S. 312, 316–17 (1926) (“The due process of law
clause in the Fourteenth Amendment does not take up the
12                                                  No. 17-2480

statutes of the several states and make them the test of what
it requires … .”); Snowden v. Hughes, 321 U.S. 1, 11 (1944)
(“Mere violation of a state statute does not infringe the federal
Constitution.”); Swarthout v. Cooke, 562 U.S. 216, 221–22 (2011)
(same); Archie v. City of Racine, 847 F.2d 1211, 1217 (7th Cir.
1988) (“A state ought to follow its law, but to treat a violation
of state law as a violation of the Constitution is to make the
federal government the enforcer of state law.”). Interpretation
of state or local law is a question of legal substance, not pro-
cess. A litigant is not deprived of due process merely because
a local law enforcement agency does not agree with her legal
interpretation. Simmons, 712 F.3d at 1044 (“[T]he federal enti-
tlement is to process, not to a favorable outcome.”).
   As this court stated in Kompare v. Stein, 801 F.2d 883 (7th
Cir. 1986):
           The constitutionality of the defendant’s con-
       duct cannot be determined by looking to a mu-
       nicipal ordinance. Section 1983 only creates a
       federal cause of action against those acting un-
       der color of state law who cause a deprivation
       of any rights, privileges, or immunities secured
       by the Constitution and laws of the United
       States.
           … Violations of state statutes or municipal
       ordinances do not necessarily give one a cause
       of action under § 1983, nor do they necessarily
       state a violation of the due process clause.
Id. at 888 (quotations and emphasis omitted).
    Even assuming Tucker is right that the city’s interpreta-
tion of its ordinance is incorrect, federal due process
No. 17-2480                                                    13

protection is not a guarantee that state governments will ap-
ply their own laws accurately. Simmons, 712 F.3d at 1044 (“The
Constitution does not require states to ensure that their laws
are implemented correctly.”); see also Coniston Corp. v. Vill. of
Hoffman Estates, 844 F.2d 461, 467 (7th Cir. 1988) (holding that
a village board’s alleged misapplication of a municipal zoning
ordinance did not present a due process concern). Were the
rule otherwise, federal courts would sit effectively as appel-
late tribunals over every state proceeding. See Gryger v. Burke,
334 U.S. 728, 731 (1948) (“We cannot treat a mere error of state
law, if one occurred, as a denial of due process; otherwise,
every erroneous decision by a state court on state law would
come here as a federal constitutional question.”).
    If Tucker believed the administrative law judge’s interpre-
tation of the ordinance was legally incorrect, she could have
appealed her fine to Illinois’s state courts. Her amended
complaint makes no attempt to establish the inadequacy of
that avenue of redress. Michalowicz, 528 F.3d at 535 (noting
that a plaintiff must demonstrate that the existing state law
remedy is “inadequate to the point that it is meaningless or
nonexistent”). Without such factual allegations, the district
court correctly rejected Tucker’s “misenforcement” theory.
    Finally, Tucker acknowledges that her “failure-to-train”
claim against the city is “not a free-standing claim” and
depends on the viability of her theories discussed above, so
we need not address it separately. And because we agree with
the district court that Tucker failed to plead any plausible due
process violation, it is unnecessary to reach the district court’s
decision regarding Campbell’s qualified immunity defense.
14                                                No. 17-2480

                   III.   CONCLUSION
    Although a six month delay between inspection and cita-
tion may not be a model of administrative efficiency, the
delay in this case did not violate the Constitution. Similarly,
the proper interpretation of a municipal ordinance is a matter
of local law for state courts to decide, not constitutionally
required procedure.
                                                    AFFIRMED.